EXHIBIT 10.6

 



SUBLICENSE AGREEMENT

THIS SUBLICENSE AGREEMENT (“Agreement”) is made and entered into as of the 22nd
day of March, 2012 (“Effective Date”), by and between Canterbury Laboratories,
LLC, a limited liability company duly organized and existing under the laws of
the State of Delaware, together with its successors, assigns and affiliates and
having its principal place of business at 8 Canterbury Lane, Holden, MA 01520
(“Canterbury:” or “Sub-Licensor”) and Ferndale Pharma Group, Inc., a corporation
duly organized and existing under the laws of the State of Michigan and having
its principal place of business at 780 West Eight Mile Road, Ferndale, Michigan
48220 (“Sub-Licensee”).

RECITALS

A.            Hygeia Therapeutics, Inc. (“Hygeia”) entered into a certain
Exclusive License Agreement dated June 30, 2011, with Yale University (the “Yale
License”) for the research, development and commercialization of “Estradiol 16 —
α — Carboxylic Acid Esters as Locally Active Estrogens” (the “Invention”). The
Yale License provides, in part, that Hygeia, as the Licensee, may commercialize
the Invention only for Licensed Licensed Products that are Non-Prescription
Products, as defined in the Yale License. Following the execution and delivery
of the Yale License, Hygeia established Canterbury and transferred the Yale
License and all related liabilities and obligations to Canterbury in accordance
with the terms and conditions of an Agreement and Plan of Reorganization and
Separation dated and approved by Hygeia as of October 20, 2011, thus
establishing Canterbury as a separate limited liability company and the holder
of the Yale License. Accordingly, Canterbury replaced Hygeia as the Licensee,
and Canterbury as the Licensee under the Yale License, now wishes to enter into
this Agreement as the Sub-Licensor.

B.            Subject to the terms and conditions of this Agreement and the Yale
License, Sub-Licensor has agreed to sub-license to the Sub-Licensee an exclusive
Sub-License to the Yale Patent (US 6,476,012) issued on November 5, 2002 (the
“Yale Patent”) in order to develop formulations and to manufacture, market and
sell Non-Prescription Licensed Products for topical administration (“Licensed
Products”) through and within the Distribution Channel, as hereinafter defined,
throughout the Territory as hereinafter defined. For clarification, Licensed
Products in this Agreement has the same definition as Licensed Products in the
Yale License.

C.            The parties acknowledge and agree that this Agreement is subject
to the terms and conditions of the Yale License, a redacted copy of which is
annexed hereto as Exhibit A and made a part hereof. Capitalized terms not
defined herein shall have the same meanings as set forth in the Yale License.

NOW, THEREFORE, for good and valuable consideration, including the
representations, provisions, warranties, promises, covenants and agreements
contained herein, the receipt and legal sufficiency of which is hereby
acknowledged, accepted and agreed to, the parties, intending to be legally
bound, hereby agree as follows:

1

 



1.                  Sub-License.

1.1              Subject to the terms and conditions of this Agreement and the
Yale License, Sub-Licensor hereby sublicenses to Sub-Licensee the exclusive
right to manufacture, have manufactured, use, market, have marketed, sell and
have sold, import and export Licensed Products only through the Distribution
Channel, in the Territory. For purposes of this Section 1.1 and this Agreement,
the Distribution Channel means the direct sale of the Licensed Product(s)
through the offices of surgeons, physicians and other health care providers that
are located in the Territory (the “Distribution Channel”).

1.2              Sub-Licensor retains the right to sub-license and grant other
rights and licenses under the Yale License and Yale Patent which includes: (i)
all patent applications which are renewals, divisions, continuations,
continuations-in-part, substitutions, or additions of the Yale Patent to
manufacture, have manufactured, use, market, have marketed, sell and have sold,
import and export Licensed Product(s) in the Territory and outside of the
Distribution Channel, For avoidance of doubt and clarification purposes, the
Sub-Licensee acknowledges and understands that this Agreement is limited to the
Sub-Licensee’s manufacture and sale of the Licensed Product(s) only through the
Distribution Channel in the Territory. Notwithstanding the foregoing, and in
order to permit Sub-Licensee sufficient time to research, formulate and develop
the Licensed Products for sale within the Distribution Channel, the Sub-Licensor
agrees that it will not sell Licensed Products that it develops for a period of
nine (9) months following the Effective Date of this Agreement.

1.3              For purposes of this Agreement: “Territory” means the world.

1.4              Subject to the terms of this Agreement and the Yale License,
Sub-Licensee may sub-license the rights licensed under this Agreement with the
prior written consent of Sub-Licensor, which consent shall not be unreasonably
withheld. Subject to the terms of this Agreement and the Yale License,
Sub-Licensee shall have the sole discretion to determine the financial and other
terms on which any such sub-sub-license is granted. In connection with any such
sub-sub-license, the Sub-Licensee shall remain responsible for the performance
of all such sub-sub-licensee(s) under which any such sub-sub-license is granted
as if such performance was carried out by the Sub-Licensee itself, including,
without limitation, the payment of any royalties or other payments provided for
hereunder. Sub-Licensee shall provide Sub-Licensor with a fully executed copy of
each such sub-sub-license (and all amendments thereof) within five (5) days
following execution of such sub-sub-license (or amendment thereof).

2.                  Representations and Warranties of the Parties.

(A)            Sub-Licensor. Sub-Licensor represents and warrants to
Sub-Licensee that:

2.1              Sub-Licensor is the exclusive licensee of all rights to the
Yale Patent, has the right to enter into this exclusive sub-license to
Sub-Licensee, and has not licensed the same right to develop, manufacture, have
manufactured, use, market, have marketed, sell and have sold, import and export
Licensed Products to any other person, firm or corporation in the Territory
through the Distribution Channel.

2

 



2.2              By execution of this Agreement, Sub-Licensor is not violating
any other agreements, rights or obligations existing between Sub-Licensor and
any other person, firm, corporation or other entity.

2.3              There are no existing or, to it knowledge, threatened actions,
suits or claims pending against Sub-Licensor with respect to Sub-Licensor’ s
right to enter into and perform its obligations under this Agreement.

2.4              Sub-Licensor is not aware (i.e. does not have actual knowledge)
of any third party intellectual property rights that are infringed by the Yale
Patent.

(B) Sub-Licensee. Sub-Licensee represents and warrants to Sub-Licensor that:

2.5              By execution of this Agreement, the Sub-Licensee is not
violating any other agreements, rights or obligations existing between the
Sub-Licensee and any other person, firm, corporation or other entity.

2.6              There are no existing or, to its knowledge, threatened actions,
suits or claims pending against Sub-Licensee with respect to the Sub-Licensee’s
right to enter into and perform its obligations under this Agreement.

2.7              Sub-Licensee is not aware (i.e. does not have actual knowledge)
of any third-party intellectual property rights that are infringed by
intellectual property owned by the Sub-Licensee and utilized by the Sub-Licensee
in connection with this Agreement.

3.                  The Yale Patent.

3.1              Except as specifically granted to Sub-Licensor pursuant to the
Yale License, all rights, title and interest, in and to the Yale Patent, vests
solely in Yale University.

3.2              All patents subsequently issued on improvements to the Yale
Patent received or reduced to practice during the term of this Agreement or
thereafter, which are included in the Yale Patent by Yale University in its
discretion and which become the exclusive property of Sub-Licensor, shall be
subject to this Agreement and sub-licensed to the Sub¬Licensee during the Term
of this Agreement, to manufacture, have manufactured, use, market, have
marketed, sell and have sold, import and export Licensed Product(s) through the
Distribution Channel and in the Territory under the terms of and during the Term
of this Agreement.

3.3              Sub-Licensor shall, at its sole cost and expense, maintain and
keep enforceable the Yale Patent in the Territory during the Term of this
Agreement. Sub-Licensor shall, without further consideration and at no expense
to Sub-Licensee, and at the reasonable request of Sub-Licensee, do all
reasonable acts necessary to obtain, sustain, reissue, extend, defend, and
enforce the Yale Patent, other rights and any other letters based on the Yale
Patent and to the extent necessary, the Sub-Licensee shall co-operate with the
Sub-Licensor in such efforts.

3

 



3.4              Sub-Licensor shall not, during the Term of this Agreement and
subject to the terms of the Yale License, abandon the Yale Patent without first
consulting with Sub-Licensee and obtaining Sub-Licensee’s prior written consent
for such abandonment, not to be unreasonably withheld, unless voluntarily
abandonment is in favor of a subsequent patent application claiming the subject
matter of the proposed abandoned application and the patentability of the
subject matter is not negatively affected.

3.5              During the Term of this Agreement and subject to the Yale
License, Sub-Licensor shall not sub-license to any other person, firm or
corporation any right, license, or privilege under the Yale Patent as it relates
to the Invention to manufacture, have manufactured, use, market, have marketed,
sell, have sold, import or export the Licensed Product(s) through the
Distribution Channel in the Territory; but Sub-Licensor may, in its sole
discretion, enter into any agreement(s) for the sale of the Licensed Product(s)
outside of the Distribution Channel throughout the Territory. Sub-Licensor
acknowledges and agrees that so long as Sub-Licensee has the expertise,
capability and capacity to formulate and manufacture the Licensed Products and
is competitively priced, Sub-Licensor will for its own account, contract with
Sub-Licensee for the formulation and manufacture of the Licensed Products.

4.                  Information.

4.1              Sub-Licensor shall, at Sub-Licensee’s request, furnish to
Sub-Licensee or its nominees, all information and documents in Sub-Licensor’s
possession which are necessary to commercialize the Licensed Product(s) through
the Distribution Channel in the Territory.

4.2              Sub-Licensee shall, within thirty (30) days, following the
conclusion of each calendar quarter with respect to sales made within the United
States and sixty (60) days following the conclusion of each calendar quarter for
sales made outside of the United States, furnish to Sub-Licensor, its nominees
or designees, all information and documents which are necessary to calculate
royalty and other amounts to be paid pursuant to this Agreement; and together
with such reports and information, pay to Sub-Licensor, all royalty and other
amounts then due; or confirming that no royalty and other payments are then due
and payable for that applicable quarterly reporting period.

4.3              Confidential Information exchanged between the parties in
connection with this Agreement, including the terms of this Agreement, are
governed by the Confidentiality Agreement, of even date attached hereto as
Exhibit B.

5.                  Use Fees, Royalties and Milestone Payments.

5.1              Sub-Licensee shall pay to Sub-Licensor the following amounts:
(i) a country by country use fee as set forth and payable in accordance with
Subsection 5.1.c (“Use Fee”), (ii) Milestone Payments in accordance with Section
5.2 and (iii) royalty payments in the following amounts:

5.1.a           Ten (10.0%) percent of Net Sales of Licensed Products sold by
Sub-Licensor or its sub-sub-licenses within the Territory where the Yale Patent
is valid and in force; and

4

 



5.1.b           Four and One-Half (4.5%) percent of Net Sales of Licensed
Products sold within the Territory when the Yale Patent has expired and Two
(2.0%) percent of Net Sales of Licensed Products sold within the Territory by
Sub-Licensor or its sub-sub-licenses when the Yale Patent has been held invalid
by final judgment of a court of competent jurisdiction.

5.1.c           A Use Fee shall be paid by the Sub-Licensee as follows:

(i)                 One Hundred Thousand ($100,000) Dollars payable within
thirty (30) days following the first commercial sale of a Licensed Product in
the United States and Canada;

(ii)               Twenty Thousand ($20,000) Dollars payable within thirty (30)
days following the first commercial sale of a Licensed Product in each of the
following countries: (a) Germany, (b) France, (c) United Kingdom, (d) Japan and
(e) Brazil; and

(iii)             Any license fees received by Sub-Licensee from a distributor
or other comparable party during the Term shall be divided equally, between
Sub-Licensee and Sub-Licensor, and Sub-Licensee shall pay the Sub-Licensor its
fifty (50%) percent share when received by Sub-Licensee.

5.2              Sub-Licensee shall pay to Sub-Licensor the following additional
milestone payments on a country by country basis:

5.2.1            One Hundred Thousand ($100,000) Dollars at such time as the
trailing twelve (12) months of Net Sales in any country in the Territory first
exceeds One Million ($1,000,000) Dollars;

5.2.1            Two Hundred Thousand ($200,000) Dollars at such time as the
trailing twelve (12) months of Net Sales in any country in the Territory first
exceeds Five Million ($5,000,000) Dollars; and

5.2.1            Four Hundred Thousand ($400,000) Dollars at such time as the
trailing twelve (12) months of Net Sales in any country in the Territory first
exceeds Ten Million ($10,000,000) Dollars.

For purposes of this Section 5.2, the United States and Canada shall be
considered and calculated as one (1) country.

5.3              “Net Sales” is defined for the purpose of this Section 5.3 as
the gross amounts actually received by Sub-Licensee and its sub sub-licensees,
affiliates and assigns during the Term of this Agreement (or longer periods if
Licensed Product(s) continue to be sold), for the sale of Licensed Products less
the following amounts: (i) discounts, including cash discounts, wholesaler
discounts, discounts to managed care or similar organizations or government
organizations, rebates paid, credited, accrued or actually taken, including
government rebates such as Medicaid charge backs or rebates, and retroactive
price reductions or allowances actually allowed or deducted from the billed
amount; (ii) credits or allowances actually paid upon claims, rejections or
returns of such sales of Licensed Product, including recalls, regardless of the
party requesting the claim, rejection, or return; (iii) separately itemized
freight, postage, packaging, shipping and insurance charges paid for delivery of
such Licensed Product and (iv) taxes, duties, or other governmental charges
levied on or measured by the invoiced amount for the Licensed Product, whether
absorbed by the billing party or the billed party and separately stated on the
invoice; provided, however, that under no circumstances shall the deductions
under this Section 5.3 exceed seven and one-half percent (7.5%) percent of the
gross amount actually received. For mathematical illustration purposes only, if
the gross amount received by the Sub-Licensee in any applicable period is Five
Hundred Thousand ($500,000) Dollars, then the Net Sales cannot, under any
circumstances, be less than Four Hundred Sixty Two Thousand Five Hundred
($462,500) Dollars. No deductions shall be made for any other costs or expenses,
including but not limited to commission to independent agents or those of
Sub-Licensee’s or an affiliate’s or for the cost of collection.

5

 



5.4              Purchase of Raw Material. Sub-Licensee shall purchase and
Sub-Licensor shall supply all of Sub-Licensee’s required supply of CL 214
consistent with purchase orders submitted and at Sub-Licensor’s cost of CL-214
and directly related costs and expenses. Following the Effective Date, the
parties shall negotiate and enter into a mutually satisfactory Supply Agreement
on then commercially reasonable terms and conditions.

6.                  Payment of Royalties.

6.1              Sub-Licensee and sub-sub-licensees, affiliates, successors and
assigns shall keep accurate records of all sales of Licensed Product, shall
render written statements thereof to Sub-Licensor within thirty (30) days after
the end of each calendar quarter with respect to sales made in the United States
and sixty (60) days with respect to sales made outside of the United States
during the term of this Agreement (or longer periods if Licensed Product(s)
continue to be sold), and shall pay to Sub-Licensor with each such statement the
amount of all royalties earned during the applicable calendar quarter. The
written statements will provide details of gross and Net Sales by country, by
Licensed Product and by package, including an itemized listing of any deductions
taken and the basis for the same. The written statements shall be mailed (via
certified mail, return receipt requested) to Sub-Licensor at the addresses
indicated above or sent by electronic mail at yael_schwartz@canterbury-labs.com,
or in either case, to such other address as Sub-Licensor shall direct by written
notice to Sub-Licensee. Sub-Licensee shall impose the same reporting
requirements upon its sub-sub-licensees, affiliates, successors and assigns,
except that the information shall be determined by sub-sub-licensees,
affiliates, successors and assigns within twenty (20) days from the end of each
calendar quarter so that Sub-Licensee may pay the royalties earned on sales by
sub sub-sub-licensees, affiliates, successors and assigns, simultaneously with
Sub-Licensee’s royalties. Payment of royalties and license fees shall be made by
checks, or wire transfers in United States Dollars, payable to Sub Licensor at
address or bank account number provided in writing to Sub-Licensee. Sub-Licensee
agrees, upon written request by Sub-Licensor, to promptly make available to an
accountant or firm retained at Sub-Licensor’ s expense all books and records
necessary to calculate the royalties due in accordance with this Agreement.
Sub-Licensor has the right to audit the records of the Sub-Licensee at the
reasonable convenience of the Sub-Licensee and only upon at least fifteen (15)
days prior written notice. Further, the Sub-Licensee acknowledges and accepts
the reporting obligations imposed on the Sub-Licensor by Article 9 of the Yale
License; and accordingly, the Sub-Licensee agrees that it will, and will cause
it sub-sub-licensees, agents, contractors and distributors to strictly comply
with all of the provisions of Article 9 of the Yale License so that the
Sub-Licensor can, in turn, comply with the provisions of Article 9 of the Yale
License.

6

 



6.2              All royalties and other payments due under this Agreement shall
be paid to Sub-Licensor in United States Dollars. In the event that conversion
from foreign currency is required in calculating a royalty payment under this
Agreement, the exchange rate used shall be the Interbank rate quoted by Citibank
at the end of the last business day of the quarter in which the royalty was
earned. If overdue, the royalties and any other payments due under this
Agreement shall bear interest until payment at a per annum rate two (2.%)
percent above the prime rate in effect at Citibank on the due date and
Sub-Licensor shall be entitled to recover reasonable attorneys’ fees and costs
related to the administration or enforcement of this Agreement, including
collection of royalties or other payments, following such failure to pay. The
payment of such interest shall not foreclose Sub-Licensor from exercising any
other right it may have as a consequence of the failure of Sub-Licensee to make
any payment when due.

7.                  Term and Termination.

7.1              This Agreement and the rights licensed hereunder shall commence
on the Effective Date and, unless earlier terminated pursuant to this Agreement
or the Yale License, shall continue in full force and effect until the last of
the claims in the Yale Patent expires, lapses or is declared to be invalid by a
non-appealable decision of a court of competent jurisdiction through no fault or
cause of the Sub-Licensee, or such longer period if the Sub-Licensee continues
to sell Licensed Product(s) after the last claims in the Yale Patent expire or
are declared invalid (the “Term”). All Licensed Product held by Sub-Licensee or
a sub-sub-licensee as of such date may be sold by such party in accordance with
the terms of this Agreement, including specifically, Section 7.5 hereof.

7.2              Upon any breach or default under this Agreement, the
non-breaching party may terminate this Agreement by providing thirty (30) days’
prior written notice to the breaching party. Said termination shall become
effective at the end of such thirty (30) day period unless, during said period,
the breaching party cures such defect or default to the reasonable satisfaction
of the non-breaching party.

7.3              Either party may immediately terminate this Agreement if the
other party is adjudicated a bankrupt or becomes insolvent, or enters into a
composition with creditors, or if a receiver is appointed for it. Further,
Sub-Licensee shall have the right to terminate this Agreement upon ninety (90)
days prior written notice to the Sub-Licensor, and upon the expiration of the
aforesaid ninety (90) days period this Agreement shall terminate and be null and
void except for those provisions that survive in accordance with their terms. If
any inventory remains at the conclusion of said ninety (90) day period,
Sub-Licensee may continue to sell Licensed Product in accordance with Section
7.5 hereof.

7.4              Upon termination of this Agreement for any reason: (a)
Sub-Licensee shall fully account for, and pay to, Sub-Licensor all royalties
within sixty (60) days of such termination (or sixty (60) days after the date of
sale of Licensed Product(s) if the sale occurs after the date of termination);
and (b) Sub-Licensee shall immediately transfer to Sub-Licensor: (i) copies of
all information, reports, submissions and data relating to the Licensed Products
and generated by Sub-Licensee during the term of this Agreement (except for
certain information, reports, submissions and data Sub-Licensee is obligated to
maintain under applicable law) and (ii) all rights which Sub-Licensee may
possess under this Agreement and all rights licensed to Sub-Licensee pursuant to
this Agreement shall immediately terminate and thereafter, be of no further
force or effect.

7

 



7.5              Notwithstanding Section 7.4 hereof, upon termination or
expiration of this Agreement for any reason, Sub-Licensee and its sub
sub-licensees, affiliates, distributors, agents and wholesalers shall, without
restriction, and in their sole discretion, have the right, subject to the terms
of this Agreement, to market and sell Licensed Product(s) remaining in their
inventory. Any and all royalty payments due Sub-Licensor shall be made pursuant
to Section 5. Any sub-sub-licenses shall automatically terminate and be null and
void upon the expiration or termination of this Agreement.

8.                  Infringement.

8.1              Defense. Notwithstanding any other provision herein,
Sub-Licensor shall have the obligation, to defend, at its own expense, all
infringement suits that may be brought against Sub-Licensee or its sub
sub-licensees based on or related to the manufacture, use, or sale of the
Licensed Product(s) based on or using the Yale Patent pursuant to this
Agreement. For avoidance of doubt, Sub-Licensee shall not alter or change the
Licensed Product. Sub-Licensor’s indemnity obligations of every nature and kind
pursuant to this Section 8.1 are capped at a maximum of One Million (US
$1,000,000) Dollars.

8.2              Prosecution. Notwithstanding any other provision herein, in the
event any information is brought to the attention of Sub-Licensor that others
without benefit, rights or license are infringing any of the rights licensed
pursuant to this Agreement, Sub-Licensor shall have the obligation, at its own
expense, to diligently prosecute all such infringers. In any of the foregoing
suits, Sub-Licensee may, at Sub-Licensee’s expense, be represented by counsel of
its own choice.

8.3              Notice. In the event any party learns of facts that might
reasonably result in a lawsuit involving the Yale Patent, the Licensed
Product(s) and/or this Agreement, such party shall promptly notify the other
party to this Agreement.

9.                  Indemnity. Sub-Licensee shall defend, indemnify and hold
Sub-Licensor (and its directors, officers, medical and professional staff,
employees and agents) and their respective successors, heirs and assigns
harmless from and against all costs, liabilities, damages, expenses, and losses
(including reasonable attorney fees and costs) incurred through claims, suits,
actions, demands, or judgments of third parties against Sub-Licensor based on
the fault of Sub-Licensee, any agent, servant, employee or contractor nor any
party acting for or on behalf of the Sub¬Licensee in the manufacture, use and/or
sale of the Licensed Products. Sub-Licensor shall defend, indemnify and hold
Sub-Licensee and its affiliates, directors, officers, medical and professional
staff, employees and agents and their respective successors, heirs and assigns
harmless against all costs, liabilities, damages, expenses, and losses
(including reasonable attorney fees and costs) incurred through claims, suits,
actions, demands, or judgments of third parties against Sub-Licensee based on
the infringement, misappropriation or impairment of or damage to any third
party’s intellectual property rights arising out of Sub-Licensee’s exercise of
the fights licensed under this Agreement. Nothing herein is intended to relieve
any party from liability for its own act, omission or negligence. No party shall
have any liability to another party for consequential, lost profits, speculative
or punitive damages of the other party. For avoidance of doubt, the preceding
sentence shall not apply with respect to indemnity obligations in respect of
claims of third parties.

8

 



10.              Insurance. Sub-Licensee shall, throughout the Term of this
Agreement commencing as of the Effective Date, obtain and maintain at its own
cost and expense from a qualified insurance company licensed to do business in
the states and countries where Sub¬Licensee sells Licensed Product(s) and
reasonably acceptable to the Sub-Licensor, standard product liability insurance
and such other insurances as are required by Section 14.4 of the Yale License,
the provisions of which are incorporated herein and made a part hereof. As of
the Effective Date, Sub-Licensee shall furnish Sub-Licensor with a certificate
of insurance evidencing such coverage, and in no event shall Sub-Licensee
manufacture, distribute, or sell the Licensed Product(s) prior to obtaining such
insurance and delivering the certificate of insurance to the Sub-Licensor.

11.              Notices. Any notice or payment required under this Agreement
shall be in writing and addressed to the parties at their addresses first above
written. Any party may change the address to which notices shall be given by
notice in writing. Any notice to the Sub-Licensor shall require a copy, which
shall not constitute notice, to Rubin and Rudman LLP, 50 Rowes Wharf, 3rd Floor
Boston, MA 02110, attention: Peter B. Finn, Esquire. All notices may be
delivered personally in part by reputable overnight courier with written
verification of receipt or by registered or certified mail first class United
States Mail, postage prepaid, return receipt requested and shall be effective
upon receipt.

12.              Assignment. The parties shall not have the right to assign this
Agreement, or any rights licensed hereunder, without the prior written consent
of the other party (such consent not to be unreasonably withheld); provided
that, Sub-Licensee may assign this Agreement or any rights licensed hereunder,
to any of its affiliates without the consent of the Sub-Licensor, provided such
affiliate agrees in writing to be bound by the terms and conditions of this
Agreement. Notwithstanding the foregoing, either party may transfer its rights,
duties and privileges under this Agreement and assign this Agreement in
connection with a merger or consolidation with another person or firm in which
it is not the surviving entity or in connection with the sale of all or
substantially all of its assets or securities or in connection with any business
combination in which the party is not the surviving entity, provided that such
person or firm shall first have agreed with Sub-Licensor or Sub-Licensee, as the
case may be in writing to perform the transferring party’s obligations and
duties hereunder and further, that it has the management team and financial
capacity to commit to the development and commercialization of the Licensed
Product(s).

13.              Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the parties and their respective heirs, representatives,
successors and assigns, but nothing contained in this paragraph shall be deemed
to license a right to make assignments other than as is above provided.

9

 



14.              Governing Law. Any matters arising out of or related to this
Agreement, and any other dispute shall be governed by the substantive laws of
the State of New York, without regard to its conflicts of law principles. Any
dispute shall be brought in the appropriate courts of competent jurisdiction in
New York City, New York.

15.              Complete Agreement. This Agreement, including its attached
Exhibits, contains the entire agreement between the parties regarding its
subject matter and supersedes all previous agreements and negotiations.

16.              Amendment. None of the terms of this Agreement shall be amended
or modified except in a writing signed and delivered by the parties.

17.              Counterparts. This Agreement may be executed in counterparts
and each counterpart shall be deemed an original hereof and together shall
constitute one (1) agreement.

18.              Waiver. No action of a party or failure of a party to take any
action or assert any right hereunder shall be deemed to be a waiver of such
right in the event the continuance or repetition of the circumstances giving
rise to such right in the absence of a signed writing to the contrary.

19.              Cumulative Remedies. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any right and remedies
otherwise available at law or in equity.

20.              Headings. Article and section headings in this Agreement are
included for convenience of reference only, and shall not constitute a part of
this Agreement for any other purpose or be given any substantive effect.

21.              Independent Contractor Relationship. Sub-Licensor and
Sub-Licensee are acting solely as independent contractors and nothing in this
Agreement shall be construed to create a partnership or joint venture,
principal/agent, employer/employee or other fiduciary relationship. No party has
the power or authority to act for, bind or commit any other party in any way. No
party is authorized to make any statement, claims, representation or warranties,
or to act on behalf of another party, except as specifically authorized in
writing by the other.

22.              Survival of Sections. Sections 7.4, 8, 9, 14 and 19 shall be in
force during the Term of this Agreement and any extension hereof and shall
survive termination or expiration (as the case may be) of this Agreement and
shall remain in full force and effect. The provisions of this Agreement which do
not survive termination or expiration hereof (as the case may be) shall
nonetheless be controlling on, and shall be used in construing and interpreting
the rights and obligations of the parties hereto with regard to any dispute,
controversy or claim which may arise under, out of, in connection with, or
relating to this Agreement.

10

 



23.              Representations and Warranties. In addition to the
representations and warranties made by the parties in Article 2 hereof, the
undersigned each represent and warrant to the other that:

23.1          The parties hereto are each a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
their respective state(s) of incorporation or formation, that each has the
corporate power and authority to enter into this Agreement and all documents and
agreements in connection with this Agreement and to consummate the transactions
contemplated hereby and thereby.

23.2          The undersigned signatories to this Agreement warrant and
represent that they are authorized, directed and empowered to act for on behalf
of said entities in executing this Agreement as authorized corporate officers.

23.3          The execution, delivery and performance of this Agreement and all
other documents and agreements to be executed, delivered or performed by either
party in connection with this Agreement, have been duly authorized, and no
further corporate action will be necessary to make them valid and binding upon
the parties.

23.4          The execution, delivery and performance of this Agreement and all
other documents and agreements to be executed, delivered or performed by the
parties in connection with this Agreement will not:

23.4.1    Constitute a breach or a violation of that party’s Articles of
Incorporation, Certificate of Formation, Bylaws, corporate or company
resolutions or of any law, rule or regulation, contract, agreement or other
instrument to which either party is a party or by which it is bound;

23.4.2    Constitute a violation of any order, judgment or decree to which
either party is a party or by which any of its assets or properties is bound or
affected; and

23.5          The parties will not create, assume or permit to exist any lien,
pledge, security interest or other encumbrance on this Agreement, the
Sub-License or any sub-sub-license.

24.              Intellectual Property.

24.1          It is agreed and understood that each party owns or shall own all
rights, title and interest in and to its respective background technology,
including all associated intellectual property.

24.2          As to the Licensed Product(s):

(i)                 Sub-Licensor owns all rights, title and interest, including
all associated intellectual property in and to all technology made, conceived,
developed, invented or reduced to practice, patentable or not, by either party
independently or jointly developed pursuant to or in contemplation of this
Agreement that constitutes an improvement, enhancement or discovery to any of
the Sub-Licensor’ s background technology, intellectual property or the Yale
Patent. All test results, data, information and the like created or developed
pursuant to the Exclusive Development Collaboration Agreement by and between the
parties dated as of March 28, 2011 shall belong to the Sub-Licensor.

11

 



(ii)               To the extent that the Sub-Licensee acquires, owns or
purports to own any ownership rights or intellectual property in and to any of
the Sub-Licensor’ s owned technology, background technology, intellectual
property or the Yale Patent, as a result of Sub-Licensee’s performance of its
obligations under this Agreement or developed in contemplation of this
Agreement, Sub-Licensee hereby irrevocably agrees to assign and transfer,
without any fee, cost or consideration to Sub-Licensor all of its worldwide
rights, title and interest in and to such Sub-Licensee owned or claimed
technology, including all intellectual property rights associated therewith.

(iii)             For avoidance of doubt, it is agreed and understood that any
jointly developed technology or jointly developed intellectual property shall be
owned by Sub-Licensor; and Sub-Licensee hereby agrees to assign, and does hereby
assign, without any additional cost, charge or fee all of its right, title and
interest in and to such jointly developed technology or jointly developed
intellectual property to Sub-Licensor in accordance with this Section 24. The
Sub-Licensee agrees that it will, and will promptly cause all of its employees,
advisors, consultants and contractors to execute when presented, whether during
the Term or at any time thereafter, without any additional cost, charge, fee or
consideration, all documents, agreements, applications and instruments and
perform all lawful acts which the Sub-Licensor considers necessary or advisable
to secure its rights hereunder and to carry the intent of this Section 24.

24.3          Upon termination of this Agreement by Sub-Licensor or by
Sub-Licensee because Sub-Licensee has decided to abandon efforts to develop and
commercialize the Licensed Product(s), Sub-Licensee shall permit Sub-Licensor
and its future sub-licensees to utilize, reference and otherwise have the
benefit of all regulatory approvals of, or clinical trials or other studies
conducted on, and all filings made with regulatory agencies with respect to, the
Licensed Product(s). In addition, at Sub-Licensor’ s request, Sub-Licensee shall
deliver to Sub-Licensor all records required by regulatory authorities to be
maintained with respect to the sale, storage, handling, shipping and use of the
Licensed Product(s), all reimbursement approval files, all documents, data and
information related to clinical trials and other studies of Licensed Product(s),
any other data, techniques, know-how and other information developed or
generated that relate to the Licensed Product(s), and all copies and facsimiles
of such materials, documents, information and files.

 

The Next Page is the Signature Page.

12

 



IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the Effective Date.

 

CANTERBURY LABORATORIES, LLC

 

 

 

 

By:/s/                                                             

Yael Schwartz, Ph.D.

President and CEO

Hereunto Duly Authorized

     

FERNDALE LABORATORIES, INC.

 

 

 

 

By:/s/                                                             

Michael J. Burns, Ph.D

President and COO

Hereunto Duly Authorized

 

 

 

 

 



13

 

 

EXHIBIT A

YALE LICENSE

 

 

 

 

 

 

 

 

 

 

 

 



14

 



EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) by and between YALE
UNIVERSITY, a corporation organized and existing under and by virtue of a
charter granted by the general assembly of the Colony and State of Connecticut
and located in New Haven, Connecticut (“YALE”), and Hygeia Therapeutics, Inc., a
corporation organized and existing under the laws of the State of Delaware, and
with principal offices located in Holden, MA (“LICENSEE”) is effective as of the
date of final execution of this Agreement (“EFFECTIVE DATE”).

ARTICLE 1. BACKGROUND

1.1              In the course of research conducted under YALE auspices, Dr.
Richard B. Hochberg, in the Department of Obstetrics, Gynecology and
Reproductive Sciences at YALE (the “INVENTOR”), has produced an invention
entitled “Estradiol 16-α-Carboxylic Acid Esters as Locally Active Estrogens (OCR
#1151)” (the “INVENTION”).

1.2              INVENTOR has assigned to YALE of all INVENTOR’ s right, title
and interest in and to the INVENTION and any resulting patents.

1.3              LICENSEE has previously entered into an Exclusive License
Agreement with YALE effective as of October 26th, 2007, and subsequently amended
as of March 26, 2010 for the purpose of commercializing the INVENTION for
LICENSED PRODUCTS that are PRESCRIPTION PRODUCTS only (the “RX AGREEMENT”).

1.4              YALE and LICENSEE hereby agree that this Agreement is the sole
Agreement between the parties pertaining to any LICENSED PRODUCT that is a
NON-PRESCRIPTION PRODUCT as defined herein. Further, the parties agree that, as
of the EFFECTIVE DATE of this Agreement, the RX AGREEMENT shall no longer grant
any rights to any LICENSED PRODUCT that is a NON-PRESCRIPTION PRODUCT, as
defined herein.

1.5              YALE wishes to have the INVENTION and any resulting patents
commercialized to benefit the public good.

1.6              LICENSEE has represented to YALE to induce YALE to enter into
this Agreement that it shall act diligently to develop and commercialize the
LICENSED PRODUCTS for public use throughout the LICENSED TERRITORY (as defined
below).

1.7              YALE is willing to grant a license to LICENSEE, subject to the
terms and conditions of this Agreement.

1.8              In consideration of these statements and mutual promises, YALE
and LICENSEE agree to the terms of this Agreement.

15

 



ARTICLE 2. DEFINITIONS

The following terms used in this Agreement shall be defined as set forth below:

2.1              “AFFILIATE” shall mean any entity or person that directly or
indirectly controls, is controlled by or is under common control with LICENSEE.
For purposes of this definition, “control” means possession of the power to
direct the management of such entity or person, whether through ownership of
more than fifty percent (50%) of voting securities, by contract or otherwise.

2.2              “CONFIDENTIAL INFORMATION” shall mean all information disclosed
by one party to the other during the negotiation of or under this Agreement in
any manner, whether orally, visually or in tangible form, that relates to
LICENSED PATENTS or the Agreement itself, unless such information is subject to
an exception described in Article 8.2. CONFIDENTIAL INFORMATION that is
disclosed in tangible form shall be marked “Confidential” at the time of
disclosure and CONFIDENTIAL INFORMATION that is disclosed orally or visually
shall be identified as confidential at the time of disclosure and subsequently
reduced to writing, marked confidential and delivered to the other party within
thirty (30) days of such disclosure. CONFIDENTIAL INFORMATION shall include,
without limitation, the following, whether or not patentable: materials,
know-how and data (whether technical or non¬technical), trade secrets,
inventions, methods and processes. Notwithstanding any other provisions of this
Article 2.2, CONFIDENTIAL INFORMATION of LICENSEE that is subject to Article 8
of this Agreement is limited to information that LICENSEE supplies pursuant to
LICENSEE’ s obligations under Articles 7 and 9 of this Agreement, unless
otherwise mutually agreed to in writing by the parties.

2.3              “CHANGE OF CONTROL” shall mean: (a) any consolidation, merger,
combination, reorganization or other transaction in which LICENSEE is not the
surviving entity, (b) the shares of stock of LICENSEE constituting in excess of
fifty (50%) of the voting power of LICENSEE are exchanged for or changed into
other stock or securities, cash, and/or any other property, or (c) a sale or
other disposition of all or substantially all of the assets of LICENSEE.

2.4              “EARNED ROYALTY” is defined in Article 6.1.

2.5              “EFFECTIVE DATE” is defined in the introductory paragraph of
this Agreement.

2.6              “FIELD” shall mean all uses, including without limitation, the
prevention and treatment of any and all diseases or conditions in mammals.

2.7              “FIRST SALE” shall mean the first sale to a third party of any
LICENSED PRODUCT or LICENSED METHOD in any country.

2.8              “INVENTION” and “INVENTOR” are defined in Article 1.1.

2.9              “INSOLVENT” shall mean that LICENSEE: (i) has ceased to pay its
debts in the ordinary course of business,, (ii) has current assets that are
insufficient to pay its current obligations, (iii) is insolvent as defined by
the United States Federal Bankruptcy Law, as amended from time to time or (iv)
has commenced bankruptcy, reorganization, receivership or insolvency
proceedings, or any other proceeding under any Federal, state or other law for
the relief of debtors.

2.10          “LICENSE” refers to the license granted under Article 3.1.

16

 



2.11          “LICENSED METHODS” shall mean any method, use, procedure, service
or process the practice of which, in the absence of a license from YALE, would
infringe a VALID CLAIM of a LICENSED PATENT or which uses a LICENSED PRODUCT.

2.12          “LICENSED PATENTS” shall mean the United States or foreign patent
application(s) and patents(s) listed in Appendix A and owned by YALE during the
TERM of this Agreement, together with any continuations, divisionals, and
continuations-in-part, to the extent the claims of any such patent or patent
application are directed to subject matter specifically described in the patent
applications listed on Appendix A; any reissues, re-examinations, or extensions
thereof, or substitutes therefor; and the relevant international equivalents of
any of the foregoing. Appendix A is incorporated into this Agreement.

2.13          “LICENSED PRODUCTS” shall mean any NON-PRESCRIPTION PRODUCT
(including any apparatus or kit) or component part thereof, the manufacture, use
or sale of which, in the absence of a license from YALE, would infringe a VALID
CLAIM of a LICENSED PATENT.

2.14          “LICENSED TERRITORY” shall mean worldwide. 2.15.

2.15          “NET SALES” shall mean:

(a)                gross invoice price from the sale, lease or other transfer or
disposition of the LICENSED PRODUCTS or LICENSED METHODS, or from services
performed using LICENSED PRODUCTS or LICENSED METHODS, by LICENSEE, SUBLICENSEES
or AFFILIATES to third parties, except as set forth in Article 2.17(b), less the
following deductions, provided they actually pertain to the disposition of the
LICENSED PRODUCTS or LICENSED METHODS and can be demonstrably accounted for:

(i) all discounts, credits, rebates, chargebacks and allowances;

(ii) transportation and insurance;

(iii) duties, taxes and other governmental charges levied on the sale,
transportation or delivery of LICENSED PRODUCTS or practice of the LICENSED
METHODS, but not including income taxes; and

(iv) the return of LICENSED PRODUCTS and bad debt deductions, provided such
deductions shall not exceed five percent (5%) of amounts invoiced as described
in 2.15 (a).

No deductions shall be made for any other costs or expenses, including but not
limited to commissions to independents, agents or those on LICENSEE’s,
SUBLICENSEE’s or an AFFILIATE’s payroll or for the cost of collection.

(b)               “NET SALES” shall not include the gross invoice price for
LICENSED PRODUCTS or LICENSED METHODS sold to, or services performed using
LICENSED PRODUCTS or LICENSED METHODS for, any AFFILIATE unless such AFFILIATE
is an end-user of any LICENSED PRODUCT or LICENSED METHOD, in which case such
consideration shall be included in NET SALES at the average selling price
charged to a third party during the same quarter.

17

 



2.16          “NON-PRESCRIPTION PRODUCT” shall mean any product which does not
require approval or registration of the product as a prescription therapeutic or
prophylactic drug by the U.S. FDA, or comparable regulatory authority in any
other country, before it can be used by, or marketed to, or sold to consumers.

2.17          “PRESCRIPTION PRODUCT” shall mean any product which requires
approval or registration of the product as a prescription therapeutic or
prophylactic drug by the U.S. FDA, or comparable regulatory authority in any
other country, before it can be used by, or marketed to, or sold to consumers.

2.18          “REASONABLE COMMERCIAL EFFORTS” shall mean documented efforts that
are consistent with those generally utilized by companies of similar size and
type that have successfully developed products and services similar (meaning
products that are similar with respect to the stage of development, patent
coverage, sales potential and safety and efficacy profile) to LICENSED PRODUCTS
and LICENSED METHODS. In determining REASONABLE COMMERCIAL EFFORTS with respect
to a particular LICENSED PRODUCT or LICENSED METHOD, LICENSEE may not reduce
such efforts due to the competitive, regulatory or other impact of any other
product or method that it owns, licenses or is developing or commercializing.

2.19          “SUBLICENSE INCOME” shall mean consideration in any form received
by LICENSEE or an AFFILIATE in consideration with the grant to any third party
or parties of a sublicense or other right, license, privilege or immunity to
make, have made, use sell, have sold, distribute, import or export LICENSED
PRODUCTS or to practice LICENSED METHODS, but excluding consideration included
within EARNED ROYALTIES. For avoidance of doubt, a sublicense shall not include
the right of a purchaser of a LICENSED PRODUCT to re-sell or distribute, on a
wholesale retail or other basis, the LICENSED PRODUCT as part of the established
supply chain for pharmaceutical products. SUBLICENSE INCOME shall include
without limitation any license signing fee, license maintenance fee, unearned
portion of any minimum royalty payment received by LICENSEE, distribution or
joint marketing fee, research and development funding in excess of LICENSEE’s
cost of performing such research and development, and any consideration received
for an equity interest in, extension of credit to or other investment in
LICENSEE to the extent such consideration exceeds the fair market value of the
equity or other interest received as determined by agreement of the parties or
by an independent appraiser mutually agreeable to the parties.

2.20          “SUBLICENSEE” shall mean any third party sublicensed by LICENSEE
to make, have made, use, sell, have sold, import or export any LICENSED PRODUCT
or to practice any LICENSED METHOD.

2.21          “TERM” is defined in Article 3.4.

2.22          “VALID CLAIM” shall mean a pending, issued or unexpired claim of a
LICENSED PATENT so long as such claim shall not have been irrevocably abandoned
or declared to be invalid in an unappealable decision of a court or other
authority or competent jurisdiction through no fault of cause of LICENSEE.

18

 



ARTICLE 3. LICENSE GRANT AND TERM

3.1              Subject to all the terms and conditions of this Agreement, YALE
hereby grants to LICENSEE an exclusive license, under the LICENSED PATENTS, with
the right to grant sublicenses, to make, have made, use, sell, have sold, import
and export LICENSED PRODUCTS, and to practice any LICENSED METHOD, within the
FIELD in the LICENSED TERRITORY (the “LICENSE”).

3.2              To the extent that any invention included within the LICENSED
PATENTS has been funded in whole or in part by the United States government, the
United States government retains certain rights in such invention as set forth
in 35 U.S.C. §200-212 and all regulations promulgated thereunder, as amended,
and any successor statutes and regulations (the “Federal Patent Policy”). As a
condition of the license granted hereby, LICENSEE acknowledges and shall comply
with all aspects of the Federal Patent Policy applicable to the LICENSED
PATENTS, including the obligation that LICENSED PRODUCTS used or sold in the
United States be manufactured substantially in the United States. Nothing
contained in this Agreement obligates or shall obligate YALE to take any action
that would conflict in any respect with its past, current or future obligations
to the United States Government under the Federal Patent Policy with respect to
the LICENSED PATENTS.

3.3              The LICENSE is expressly made subject to YALE’s reservation of
the right to make, use and practice the LICENSED PATENTS and LICENSED METHODS
for research, clinical, teaching or other non-commercial purposes, and to give
academic research institutions access to the LICENSED PATENTS and LICENSED
METHODS for research, clinical, or teaching purposes and not for purposes of
commercial development, use, manufacture or distribution. Nothing in this
Agreement shall be construed to grant by implication, estoppel or otherwise any
licenses under patents of YALE other than the LICENSED PATENTS.

3.4              Unless terminated earlier as provided in Article 13, the term
of the LICENSE shall commence on the EFFECTIVE DATE and shall automatically
expire on the date on which the last of the claims of the patents described in
the LICENSED PATENTS expires, lapses or is declared to be invalid by a
non-appealable decision of a court of competent jurisdiction through no fault or
cause of LICENSEE (the “TERM”).

3.5              Upon expiration of this Agreement, the LICENSE granted in
Article 3.1 shall automatically convert to a fully paid-up, non-royalty bearing
and non-exclusive license.

3.6              Upon conversion to a non-exclusive license under Article 3.5,
the LICENSEE’s right to grant any sublicense terminates and each existing
sublicense shall convert to a fully paid¬-up, non-royalty bearing and
non-exclusive license in the applicable country or countries.

3.7              Except as expressly provided in this Agreement, under no
circumstances will LICENSEE, as a result of this Agreement, obtain any interest
in or any other right to any technology, know-how, patents, patent applications,
materials or other intellectual or proprietary property of YALE.

19

 



ARTICLE 4. SUBLICENSES

4.1              LICENSEE shall have the full right to sublicense the rights
granted to it under this Agreement, through one or more tiers, subject to the
requirements of this Article 4.

4.2              Any sublicense granted by LICENSEE shall include substantially
the same definitions and provisions on Due Diligence, Confidentiality and
Publicity, Reporting Requirements, Indemnification, Insurance and Warranties,
Patent Notices and Use of YALE’s Name, as are agreed to in this Agreement, and
such other provisions as are needed to enable LICENSEE to comply with this
Agreement. LICENSEE will provide YALE with a copy of each Sublicense Agreement
(and all amendments thereof) promptly after execution. LICENSEE shall remain
responsible for the performance of all SUBLICENSEES under any such sublicense as
if such performance were carried out by LICENSEE itself, including, without
limitation, the payment of any royalties or other payments provided for
hereunder, regardless of whether the terms of any sublicense provide for such
amounts to be paid by the SUBLICENSEE directly to YALE. A breach of this
provision shall constitute a material breach. that is subject to Article
13.1(b).

4.3               

4.4              LICENSEE agrees that it has sole responsibility to promptly:

(a)                provide YALE with a copy of any amendments to sublicenses
granted by LICENSEE under this Agreement and to notify YALE of termination of
any sublicense; and

(b)               summarize and deliver copies of all reports provided to
LICENSEE by SUBLICENSEES.

ARTICLE 5. LICENSE ISSUE ROYALTY; LICENSE MAINTENANCE
ROYALTY; MILESTONE ROYALTIES; EQUITY

5.1              During the TERM of this Agreement, LICENSEE agrees to pay to
YALE an annual license maintenance royalty (“LMR”) commencing on the first
anniversary of the EFFECTIVE DATE and every anniversary thereafter in accordance
with the schedule set forth below, until LICENSEE starts to pay Minimum Royalty
Payments in accordance with the schedule set forth in Article 6.3.

5.2              LICENSEE shall pay the following milestone royalties to YALE
for each LICENSED PRODUCT developed by LICENSEE. For avoidance of doubt, for
purposes of this Section 5.2, LICENSED PRODUCTS that contain the same active
ingredient(s), but that are different in other respects, for example LICENSED
PRODUCTS that have different approved indications, formulations or dosages,
shall be considered to be a single “LICENSED PRODUCT” and only one set of the
following milestones shall be payable in connection with the development and.
regulatory approval of such LICENSED PRODUCTS no matter how many times a
particular milestone is achieved. For further clarification, if two LICENSED
PRODUCTS having different active ingredients achieve the same milestones, then
each of those milestones shall be payable in respect of each such LICENSED
PRODUCT.

20

 



5.3               

ARTICLE 6. EARNED ROYALTIES; MINIMUM ROYALTY PAYMENTS

6.1              During the TERM of this Agreement, as partial consideration for
the LICENSE, LICENSEE shall pay to YALE an earned royalty on worldwide annual
NET SALES of LICENSED PRODUCTS or LICENSED METHODS by LICENSEE or its
SUBLICENSEES or AFFILIATES in each calendar year (“EARNED ROYALTIES”) according
to the following schedule:

6.2              LICENSEE shall pay all EARNED ROYALTIES accruing to YALE within
thirty (30) days from the end of each calendar quarter (March 31, June 30,
September 30 and December 31), beginning in the first calendar quarter in which
NET SALES occur.

6.3              During the term of this Agreement, LICENSEE agrees to pay YALE
total annual Minimum Royalty Payments (“MRP”), commencing on the first
anniversary of the date of FIRST SALE of the first LICENSED PRODUCT according to
the following schedule:

6.4              All EARNED ROYALTIES and other payments due under this
Agreement shall be paid to YALE in United States Dollars. In the event that
conversion from foreign currency is required in calculating a payment under this
Agreement, the exchange rate used shall be the Interbank rate quoted by Citibank
at the end of the last business day of the quarter in which the royalty was
earned. If overdue, the royalties and any other payments due under this
Agreement shall bear interest until payment at a per annum rate two percent (2%)
above the prime rate in effect at Citibank on the due date and YALE shall be
entitled to recover reasonable attorneys’ fees and costs related to the
administration or enforcement of this Agreement, including collection of
royalties or other payments, following such failure to pay. The payment of such
interest shall not foreclose YALE from exercising any other right it may have as
a consequence of the failure of LICENSEE to make any payment when due.

ARTICLE 7. DUE DILIGENCE

7.1              LICENSEE has designed a plan for developing and commercializing
the LICENSED PATENTS, manufacturing, marketing and sale or lease of LICENSED
PRODUCTS and/or LICENSED METHODS (“PLAN”). A copy of the PLAN is attached to
this Agreement as Appendix B and incorporated herein by reference.

7.2              LICENSEE shall use REASONABLE COMMERCIAL EFFORTS, within one
hundred eighty (180) days after the EFFECTIVE DATE of this Agreement, to begin
to implement the PLAN at its sole expense and thereafter to diligently
commercialize the LICENSED PRODUCTS and LICENSED METHODS.

7.3              LICENSEE shall provide YALE with an updated and revised copy of
the PLAN on each anniversary date of the EFFECTIVE DATE.

21

 



7.4              Within thirty (30) days of each anniversary of the EFFECTIVE
DATE of this Agreement, LICENSEE shall provide a written report to YALE,
indicating LICENSEE’s progress and problems to date in performance under the
PLAN, commercialization of LICENSED PRODUCTS and LICENSED METHODS, and a
forecast and schedule of major events required to commercialize the LICENSED
PRODUCTS. Within thirty (30) days following any assignment by LICENSEE pursuant
to Section 17.6, the assignee, if any, shall provide YALE with an updated and
revised copy of the PLAN.

7.5              LICENSEE shall immediately notify YALE if at any time LICENSEE,
SUBLICENSEE, AFFILIATES or any other party on behalf of LICENSEE: (a) abandons
or suspends its research, development or marketing of the LICENSED PRODUCTS and
or LICENSED METHODS, or its intent to research, develop and market such products
or methods or (b) fails to comply with its due diligence obligations under this
Article for a period exceeding ninety (90) days.

7.6              LICENSEE agrees that YALE shall be entitled to terminate this
Agreement pursuant to Article 13.1(b) upon the occurrence of any of the
following:

(a)                LICENSEE shall fail to implement the PLAN in accordance with
Article 7.4. or otherwise fails to fulfill any of its obligations under Article
7.5, or this Article 7.6; or

(b)               LICENSEE gives notice pursuant to Article 7.5 (which shall be
deemed a material breach not capable of being cured); or

(c)                LICENSEE has failed to launch or sell a LICENSED PRODUCT in
the United States or any other major market (i.e., Canada, France, Germany,
Italy, Japan or the U.K.) within two (2) years of the EFFECTIVE DATE.

ARTICLE 8. CONFIDENTIALITY AND PUBLICITY

8.1              Subject to the parties’ rights and obligations pursuant to this
Agreement, YALE and LICENSEE agree that during the term of this Agreement and
for five (5) years thereafter, each of them:

(a)                will keep confidential and will cause their AFFILIATES and,
in the case of LICENSEE, its SUBLICENSEES, to keep confidential, CONFIDENTIAL
INFORMATION disclosed to it by the other party, by taking whatever action the
party receiving the CONFIDENTIAL INFORMATION would take to preserve the
confidentiality of its own CONFIDENTIAL INFORMATION, which in no event shall be
less than reasonable care; and

22

 



(b)               will only disclose that part of the other’s CONFIDENTIAL
INFORMATION to its officers, employees or agents that is necessary for those
officers, employees or agents who need to know to carry out its responsibilities
under this Agreement; and

(c)                will not use the other party’s CONFIDENTIAL INFORMATION other
than as expressly set forth in this Agreement or disclose the other’s
CONFIDENTIAL INFORMATION to any third parties under any circumstance without
advance written permission from the other party unless a confidentiality
agreement is first executed between LICENSEE and such third party with terms and
conditions that are similar and consistent with those of this Agreement; and

(d)               will, within sixty (60) days of termination of this Agreement,
return all the CONFIDENTIAL INFORMATION disclosed to it by the other party
pursuant to this Agreement except for one copy which may be retained by the
recipient for monitoring compliance with this Article 8.

8.2              The obligations of confidentiality described above shall not
pertain to that part of the CONFIDENTIAL INFORMATION that:

(a)                was known to the recipient prior to the disclosure by the
disclosing party; or

(b)               is at the time of disclosure or has become thereafter publicly
known through no fault or omission attributable to the recipient; or

(c)                is rightfully given to the recipient from sources independent
of the disclosing party; or

(d)               is independently developed by the receiving party without use
of or reference to the CONFIDENTIAL INFORMATION of the other party as evidenced
by written records; or

(e)                is required to be disclosed by law in the opinion of
recipient’s attorney, but only after the disclosing party is given prompt
written notice and an opportunity to seek a protective order.

8.3              Except as required by law, neither party may disclose the
financial terms of this Agreement without the prior written consent of the other
party.

ARTICLE 9. REPORTS RECORDS AND INSPECTIONS

9.1              LICENSEE shall, within thirty (30) days after the calendar year
in which NET SALES first occur, and within thirty (30) days after each calendar
quarter (March 31, June 30, September 30 and December 31) thereafter, provide
YALE with a written report detailing the NET SALES and uses, if any, made by
LICENSEE, its SUBLICENSEES and AFFILIATES of LICENSED PRODUCTS and LICENSED
METHODS during the preceding calendar quarter and calculating the payments due
pursuant to Article 6. NET SALES of LICENSED PRODUCTS or LICENSED METHODS shall
be deemed to have occurred on the date of invoice for such LICENSED PRODUCTS or
LICENSED METHODS. Each such report shall be signed by an officer of LICENSEE (or
the officer’s designee), and must include:

(a)                the number of LICENSED PRODUCTS manufactured, sold, leased or
otherwise transferred or disposed of and the amount of LICENSED METHODS sold, by
LICENSEE, SUBLICENSEES and AFFILIATES;

23

 



(b)               a calculation of NET SALES for the applicable reporting period
in each country, including the gross invoice prices charged for the LICENSED
PRODUCTS and LICENSED METHODS and any permitted deductions made pursuant to
Article 2.18;

(c)                a calculation of total royalties or other payment due,
including any exchange rates used for conversion; and

(d)               names and addresses of all SUBLICENSEES and the type and
amount of any SUBLICENSE INCOME received from each SUBLICENSEE.

9.2              LICENSEE and its SUBLICENSEES shall keep and maintain complete
and accurate records and books containing an accurate accounting of all data in
sufficient detail to enable verification of EARNED ROYALTIES and other payments
under this Agreement. LICENSEE shall preserve such books and records for three
(3) years after the calendar year to which they pertain. Such books and records
shall be open to inspection by YALE or an independent certified public
accountant selected by YALE, at YALE’s expense, during normal business hours
upon ten (10) days’ prior written notice, for the purpose of verifying the
accuracy of the reports and computations rendered by LICENSEE. In the event
LICENSEE underpaid the amounts due to YALE with respect to the audited period by
more than five percent (5%), LICENSEE shall pay the reasonable cost of such
examination, together with the deficiency not previously paid, within thirty
(30) days of receiving notice thereof from YALE

9.3              On or before the ninetieth (90th) day following the close of
LICENSEE’s fiscal year, LICENSEE shall provide YALE with LICENSEE’s certified
financial statements for the preceding fiscal year including, at a minimum, a
balance sheet and an income statement. All information contained in such
certified financial statements are hereby deemed to be CONFIDENTIAL INFORMATION
of LICENSEE for all purposes under this Agreement.

ARTICLE 10. PATENT PROTECTION

10.1          LICENSEE shall reimburse YALE for all reasonable and customary
costs of filing, prosecution and maintenance of all United States patent
applications contained in the LICENSED PATENTS accrued as of the EFFECTIVE DATE
or during the TERM of this Agreement. Any and all such United States patent
applications, and resulting issued patents, shall remain the property of YALE.

10.2          LICENSEE shall reimburse YALE for all reasonable and customary
costs, accrued as of the EFFECTIVE DATE or during the TERM of this Agreement, of
filing, prosecution and maintenance of all foreign patent applications, and
patents contained in the LICENSED PATENTS in the countries outside the United
States in the LICENSED TERRITORY selected by YALE and reasonably acceptable to
and agreed to by LICENSEE. All such applications or patents shall remain the
property of YALE.

10.3          If LICENSEE does not agree to pay the expenses of filing,
prosecuting or maintaining a patent application or patent in any country outside
the United States, or fails to pay the expenses of filing, prosecuting or
maintaining a patent application or patent in the United States, then LICENSEE’s
rights under this Agreement with respect to such patent or patent application
shall terminate automatically with respect to that country.

10.4          The costs mentioned in Articles 10.1 and 10.2 shall include, but
are not limited to, any past, present and future taxes, annuities, working fees,
maintenance fees, renewal and extension charges. Payment of such costs shall be
made, at YALE’s option, either directly to patent counsel or by reimbursement to
YALE. In either case, LICENSEE shall make payment directly to the appropriate
party within thirty (30) days of receiving its invoice. If LICENSEE fails to
make payment to YALE or patent counsel, as appropriate, within the thirty (30)
day period, LICENSEE shall be charged a five percent (5%) surcharge on the
invoiced amount per month or fraction thereof or such higher amount as may be
charged by patent counsel. Failure of LICENSEE to pay the surcharge shall be
grounds for termination by YALE under Article 13.1

24

 



10.5          All patent applications under the LICENSED PATENTS shall be
prepared, prosecuted, filed and maintained by independent patent counsel chosen
by YALE and reasonably acceptable to LICENSEE. Said independent patent counsel
shall be ultimately responsible to YALE. YALE shall instruct patent counsel to
keep both YALE and LICENSEE fully informed of the progress of all patent
applications and patents, and to give both YALE and LICENSEE reasonable
opportunity to comment on the type and scope of useful claims and the nature of
supporting disclosures. YALE will not abandon any patent application for which
LICENSEE is bearing expenses without LICENSEE’s consent. Yale shall have no
liability to LICENSEE for damages, whether direct, indirect or incidental,
consequential or otherwise, allegedly arising from its good faith decisions,
actions and omissions in connection with such prosecution.

10.6          To the extent feasible, LICENSEE shall mark, and shall require
SUBLICENSEES to mark, all LICENSED PRODUCTS with the numbers of all patents
included in LICENSED PATENTS that cover the LICENSED PRODUCTS. Without limiting
the foregoing, all LICENSED PRODUCTS shall be marked in such a manner as to
conform with the patent marking notices required by the law of any country where
such LICENSED PRODUCTS are made, sold, used or shipped, including, but not
limited to, the applicable patent laws of that country.

ARTICLE 11. INFRINGEMENT AND LITIGATION

11.1          Each party shall promptly notify the other in writing in the event
that it obtains knowledge of infringing activity by third parties, or is sued or
threatened with an infringement suit, in any country in the LICENSED TERRITORY
as a result of activities that concern the LICENSED PATENTS and shall supply the
other party with documentation of the infringing activities that it possesses.

11.2          During the TERM of this Agreement:

(a)                LICENSEE shall have the first right and obligation to use
REASONABLE COMMERCIAL EFFORTS to defend the LICENSED PATENTS against
infringement or interference in the FIELD and in the LICENSED TERRITORY by third
parties. This right and obligation includes bringing any legal action for
infringement and defending any counter claim of invalidity or action of a third
party for declaratory judgment for non-infringement or non-interference. If, in
the reasonable opinion of both LICENSEE’s and YALE’s respective counsel, YALE is
required to be a named party to any such suit for standing purposes, LICENSEE
may join YALE as a party; provided, however, that (i) YALE shall not be the
first named party in any such action, (ii) the pleadings and any public
statements about the action shall state that the action is being pursued by
LICENSEE and that LICENSEE has joined YALE as a party; and (iii) LICENSEE shall
keep YALE reasonably apprised of all developments in any such action. LICENSEE
may settle such suits solely in its own name and solely at its own expense and
through counsel of its own selection; provided, however, that no settlement
shall be entered without YALE’s prior written consent, LICENSEE shall bear the
expense of such legal actions. Except for providing reasonable assistance, at
the request and expense of LICENSEE, YALE shall have no obligation regarding the
legal actions described in Article 11.2 unless required to participate by law.
However, YALE shall have the right to participate in any such action through its
own counsel and at its own expense. Any recovery shall first be applied to
LICENSEE’s out of pocket expenses, including legal fees, and second shall be
applied to YALE’s out of pocket expenses, including legal fees. YALE shall
recover amounts awarded for lost sales at the royalty rate for those sales as
described in Article 6.1 and 25% of any additional compensation that may be
awarded.

25

 



(b)               In the event LICENSEE fails to exercise REASONABLE COMMERCIAL
EFFORTS to initiate and pursue the actions described in Article 11.2(a) within
sixty (60) days of: (a) notification of infringement from YALE or (b) the date
LICENSEE otherwise first becomes aware of an infringement, whichever is earlier,
YALE shall have the right to initiate such legal action at its own expense and
YALE may use the name of LICENSEE as party plaintiff to uphold the LICENSED
PATENTS. In such case, LICENSEE shall provide reasonable assistance to YALE if
requested to do so. YALE may settle such actions solely through its own counsel.
Any recovery shall be retained by YALE. Under such circumstances, YALE may
terminate the LICENSE in the country where such legal action is taken.

11.3          In the event LICENSEE is permanently enjoined from exercising its
LICENSE under this Agreement pursuant to an infringement action brought by a
third party, or if both LICENSEE and YALE elect not to undertake the defense or
settlement of a suit alleging infringement for a period of six (6) months from
notice of such suit, then either party shall have the right to terminate this
Agreement with respect to the LICENSED PATENTS in the country where the suit was
filed with respect to the licensed patent following thirty (30) days’ written
notice to the other party in accordance with the terms of Article 15.

ARTICLE 12. USE OF YALE’S NAME

LICENSEE shall not use the name “Yale” or “Yale University,” nor any variation
or adaptation thereof, nor any trademark, tradename or other designation owned
by YALE, nor the names of any of its trustees, officers, faculty, students,
employees or agents, for any purpose without the prior written consent of YALE
in each instance, except that LICENSEE may state that it has licensed from YALE
one or more of the patents and/or applications comprising the LICENSED PATENTS.

ARTICLE 13. TERMINATION

13.1          YALE shall have the right to terminate this Agreement upon written
notice to LICENSEE in the event LICENSEE:

(a)                fails to make any payment whatsoever due and payable pursuant
to this Agreement unless LICENSEE shall make all such payments (and all interest
due on such payments under Article 6.4) within the thirty (30) day period after
receipt of written notice from YALE; or

(b)               commits a material breach of any other material provision of
this Agreement which is not cured (if capable of being cured) within the sixty
(60) day period after receipt of written notice thereof from YALE, or upon
receipt of such notice if such breach is not capable of being cured; or

(c)                fails to obtain or maintain adequate insurance as described
in Article 14, whereupon YALE may terminate this Agreement immediately upon
written notice to LICENSEE.

13.2          This Agreement shall terminate automatically without any notice to
LICENSEE in the event LICENSEE shall cease to carry on its business or becomes
INSOLVENT, or a petition in bankruptcy is filed against LICENSEE and is
consented to, acquiesced in or remains undismissed for sixty (60) days, or
LICENSEE makes a general assignment for the benefit of creditors, or a receiver
is appointed for LICENSEE.

26

 



13.3          LICENSEE shall have the right to terminate this Agreement upon
written notice to YALE:

(a)                at any time on ninety (90) days notice to YALE, and upon
payment of all amounts due YALE throughout the effective date of termination; or

(b)               in the event YALE commits a material breach of any of the
material provisions of this Agreement and such breach is not cured (if capable
of being cured) within the sixty (60) day period after receipt of written notice
thereof from LICENSEE, or upon receipt of such notice if such breach is not
capable of being cured.

13.4          Upon termination of this Agreement for any reason, all rights and
licenses granted to LICENSEE under the terms of this Agreement are terminated
and YALE, in its sole discretion, may terminate any sublicense granted by
LICENSEE. Upon such termination, LICENSEE shall cease to manufacture LICENSED
PRODUCTS and cease to practice LICENSED METHODS, unless and until such
manufacture, use or practice would no longer constitute an infringement of
YALE’s intellectual property rights; provided however, that LICENSEE or
SUBLICENSEE shall be entitled to continue to sell LICENSED PRODUCTS,
manufactured or in the process of being manufactured, as of the date of
termination, for a period of One Hundred Eighty (180) days following the date of
termination and shall pay to YALE the Royalties and other payments due under
this Agreement relating to the sale of such LICENSED PRODUCTS in accordance with
the terms and conditions of this Agreement. Within sixty (60) days of the
effective date of termination LICENSEE shall return to YALE:

(a)                all CONFIDENTIAL INFORMATION disclosed by YALE;

(b)               the last report required under Article 7 or 9; and

(c)                all payments incurred up to the effective date of
termination.

Upon the occurrence of an uncured material breach by YALE of any material
provision of this AGREEMENT, each of LICENSEE’S payment obligations hereunder
shall automatically be reduced by fifty percent (50%) as and when each such
payment becomes due and payable hereunder.

13.5          Termination of this Agreement shall not affect any rights or
obligations accrued prior to the effective date of such termination and
specifically LICENSEE’s obligation to pay all royalties and other payments
specified by Article 5 and 6. The following provisions shall survive any
termination: Articles 2 and 8, the preservation and inspection obligations of
Article 9, Article 12, this Article 13.5, Article 13.8, Article 1.4, Article
1.5, Article 16.1, and Article 17. The parties agree that claims giving rise to
indemnification may arise after the TERM or termination of the LICENSE granted
herein.

13.6          The rights provided in this Article 13 shall be in addition and
without prejudice to any other rights which the parties may have with respect to
any default or breach of the provisions of this Agreement.

13.7          Waiver by either party of one or more defaults or breaches shall
not deprive such party of the right to terminate because of any subsequent
default or breach.

27

 



13.8          Upon termination of this AGREEMENT by YALE under Section 13.1 or
by LICENSEE because LICENSEE has decided to abandon efforts to develop and
commercialize the LICENSED PRODUCTS, LICENSEE shall permit YALE and its future
licensees to utilize, reference and otherwise have the benefit of all regulatory
approvals of, or clinical trials or other studies conducted on, and all filings
made with regulatory agencies with respect to, the LICENSED PRODUCTS or LICENSED
METHODS subject to the terms and conditions of 14.2. In addition, at YALE’s
request, LICENSEE shall deliver to YALE all records required by regulatory
authorities to be maintained with respect to the sale, storage, handling,
shipping and use of the LICENSED PRODUCTS or LICENSED METHODS, all reimbursement
approval files, all documents, data and information related to clinical trials
and other studies of LICENSED PRODUCTS or LICENSED METHODS, any other data,
techniques, know-how and other information developed or generated that relate to
the LICENSED PATENTS, LICENSED PRODUCTS or LICENSED METHODS, and all copies and
facsimiles of such materials, documents, information and files. YALE agrees that
subject to the provisions of Article 8, LICENSEE may retain one copy thereof to
the extent LICENSEE is required by law to maintain such copy.

ARTICLE 14. INDEMNIFICATION; INSURANCE; NO WARRANTIES

14.1          LICENSEE shall defend, indemnify and hold harmless YALE, its
trustees, directors, officers, employees, and agents and their respective
successors, heirs and assigns against any and all liabilities, claims, demands,
damages, judgments, losses and expenses of any nature, including without
limitation legal expenses and attorneys’ fees, arising out of any theory of
liability (including without limitation tort, warranty, or strict liability) or
the death, personal injury, or illness of any person or out of damage to any
property related in any way to the exercise and/or practice by LICENSEE, its
AFFILIATES, SUBLICENSEES or any other transferees (other than YALE or its
licensees or transferees as provided for in. Section 13.8) of the rights granted
under this Agreement, or resulting from the production, manufacture, sale, use,
lease, or other disposition or consumption or advertisement of the LICENSED
PRODUCTS or LICENSED METHODS by LICENSEE, its AFFILIATES, SUBLICENSEES or any
other transferees (other than YALE or its licensees or transferees as provided
for in Section 13.8); or arising in connection with any statement,
representation or warranty of LICENSEE, its AFFILIATES, SUBLICENSEES or any
other transferees (other than YALE or its licensees or transferees as provided
for in Section 13.8) with respect to the LICENSED PRODUCTS or LICENSED METHODS.

14.2          If YALE exercises its right under Section 13.8, then, as a
condition to YALE’s right to grant any licenses of its rights thereunder, Yale
shall secure from any future licensees agreement to defend, indemnify and hold
harmless LICENSEE, its directors, officers, employees, and agents and their
respective successors, heirs and assigns against any and all liabilities,
claims, demands, damages, judgments, losses and expenses of any nature,
including without limitation legal expenses and attorneys’ fees, arising out of
any theory of liability (including without limitation tort, warranty, or strict
liability) or the death, personal injury, or illness of any person or out of
damage to any property related in any way to the exercise and/or practice by
YALE or its licensees or transferees of any rights granted to them as provided
for in Section 13.8, including without limitation the production, manufacture,
sale, use, lease, or other disposition or consumption or advertisement of
products pursuant to the exercise of such rights.

28

 



14.3          A claim to which indemnification applies under Section 14.1 or
Section 14.2 shall be referred to herein as an “Indemnification Claim”. If any
person or entity (collectively, the “Indemnitee”) intends to claim
indemnification under this Article 14, the Indemnitee shall notify the other
Party (the “Indemnitor”) in writing promptly upon becoming aware of any claim
that may be an Indemnification Claim (it being understood and agreed, however,
that the failure by an Indemnitee to give such notice shall not relieve the
Indemnitor of its indemnification obligation under this Agreement except and
only to the extent that the Indemnitor is actually prejudiced as a result of
such failure to give notice). The Indemnitor shall have the right to assume and
control the defense of the Indemnification Claim at its own expense with counsel
selected by the Indemnitor and reasonably acceptable to the Indemnitee, provided
however, that an Indemnitee shall have the right to retain its own counsel, with
the fees and expenses to be paid by the Indemnitee, if representation of such
Indemnitee by the counsel retained by the Indemnitor would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. If the Indemnitor does not
assume the defense of the Indemnification Claim as aforesaid, the Indemnitee may
defend the Indemnification Claim but shall have no obligation to do so. The
Indemnitee shall not settle or compromise the Indemnification Claim without the
prior written consent of the Indemnitor, and the Indemnitor shall not settle or
compromise the Indemnification Claim in any manner which would have an adverse
effect on the Indemnitee’s interests, without the prior written consent of the
Indemnitee, which consent, in each case, shall not be unreasonably withheld or
delayed. The Indemnitee shall reasonably cooperate with the Indemnitor at the
Indemnitor’s expense and shall make available to the Indemnitor all pertinent
information under the control of the Indemnitee.

14.4          LICENSEE shall purchase and maintain in effect and shall require
its SUBLICENSEES to purchase and maintain in effect a policy of commercial,
general liability insurance to protect YALE with respect to events described in
Article 14.1. Such insurance shall:

(a)                list “YALE, its trustees, directors, officers, employees arid
agents” as additional insureds under the policy;

(b)               provide that such policy is primary and not excess or
contributory with regard to other insurance YALE may have;

(c)                be endorsed to include product liability coverage in amounts
no less than $2 Million Dollars per incident and $5 Million Dollars annual
aggregate; and

(d)               be endorsed to include contractual liability coverage for
LICENSEE’s indemnification under Article 14.1; and

(e)                by virtue of the minimum amount of insurance coverage
required under Article 14.4(c), not be construed to create a limit of LICENSEE’s
liability with respect to its indemnification under Article 14.1.

14.5          By signing this Agreement, LICENSEE certifies that the
requirements of Article 14.4 will be met on or before the earlier of: (a) the
date of FIRST SALE of any LICENSED PRODUCT or LICENSED METHOD or (b) the date
any LICENSED PRODUCT, or LICENSED METHOD is tested or used on humans, and will
continue to be met thereafter. Upon YALE’s request, LICENSEE shall furnish a
Certificate of Insurance and a copy of the current Insurance Policy to YALE.
LICENSEE shall give thirty (30) days’ written notice to YALE prior to any
cancellation of or material change to the policy.

29

 



14.6          (a) YALE MAKES NO REPRESENTATIONS OR WARRANTIES THAT ANY CLAIMS OF
THE LICENSED PATENTS, ISSUED OR PENDING, ARE VALID, OR THAT THE MANUFACTURE,
USE, SALE OR OTHER DISPOSAL OF THE LICENSED PRODUCTS, OR PRACTICE OF THE
LICENSED METHODS DOES NOT OR WILL NOT INFRINGE ANY PATENT OR OTHER RIGHTS NOT
VESTED IN YALE.

(b) YALE MAKES NO, AND EXPRESSLY DISCLAIMS ALL WARRANTIES WHATSOEVER WITH
RESPECT TO THE LICENSED PATENTS, LICENSED PRODUCTS AND LICENSED METHODS, EITHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. LICENSEE SHALL MAKE NO STATEMENTS,
REPRESENTATION OR WARRANTIES WHATSOEVER TO ANY THIRD PARTIES WHICH ARE
INCONSISTENT WITH SUCH DISCLAIMER BY YALE. IN NO EVENT SHALL YALE, OR ITS
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES, BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES OF ANY KIND, INCLUDING ECONOMIC
DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER YALE SHALL
BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF THE FOREGOING. EXCLUDING AMOUNTS THAT MAY BECOME PAYABLE BY
YALE’S FUTURE LICENSEES UNDER ARTICLE 14.2, IN NO OTHER EVENT SHALL YALE, OR ITS
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES, BE LIABLE FOR DAMAGES
IN EXCESS OF AMOUNTS YALE HAS RECEIVED FROM LICENSEE UNDER THIS LICENSE.

ARTICLE 15. NOTICES, PAYMENTS

15.1          Any payment, notice or other communication required by this
Agreement: (a) shall be in writing, (b) may be delivered personally or sent by
reputable overnight courier with written verification of receipt or by
registered or certified first class United States Mail, postage prepaid, return
receipt requested, (c) shall be sent to the following addresses or to such other
address as such party shall designate by written notice to the other party and
(d) shall be effective upon receipt:

FOR YALE:

Managing Director

YALE UNIVERSITY

Office of Cooperative Research

433 Temple Street

New Haven, CT 06511

FOR LICENSEE:

Yael Schwartz, Ph.D., President and CEO

Hygeia Therapeutics, Inc.

8 Canterbury Lane

Holden, MA 01520

 



30

 



ARTICLE 16. LAWS, FORUM AND REGULATIONS

16.1          Any matter arising out of or related to this Agreement shall be
governed by and in accordance with the substantive laws of the State of
Connecticut, without regard to its conflicts of law principles, except where the
federal laws of the United States are applicable and have precedence. Any
dispute arising out of or related to this Agreement shall be brought in a court
of competent jurisdiction in the State of Connecticut.

16.2          LICENSEE shall comply, and shall cause its AFFILIATES and
SUBLICENSEES to comply, with all foreign and United States federal, state, and
local laws, regulations, rules and orders applicable to the testing, production,
transportation, packaging, labeling, export, sale and use of the LICENSED
PRODUCTS and practice of the LICENSED METHODS. In particular, LICENSEE shall be
responsible for assuring compliance with all United States export laws and
regulations applicable to this LICENSE and LICENSEE’s activities under this
Agreement.

ARTICLE 17. MISCELLANEOUS

17.1          This Agreement shall be binding upon and inure to the benefit of
the parties and their respective legal representatives, successors and permitted
assigns.

17.2          This Agreement constitutes the entire agreement of the parties
relating to the LICENSED PATENTS, LICENSED PRODUCTS and LICENSED METHODS, and
all prior representations, agreements and understandings, written or oral, are
merged into it and are superseded by this Agreement.

17.3          The provisions of this Agreement shall be deemed separable. If any
part of this Agreement is rendered void, invalid, or unenforceable, such
determination shall not affect the validity or enforceability of the remainder
of this Agreement unless the part or parts which are void, invalid or
unenforceable shall substantially impair the value of the entire Agreement as to
either party.

17.4          Paragraph headings are inserted for convenience of reference only
and do not form a part of this Agreement.

17.5          No person not a party to this Agreement, including any employee of
any party to this Agreement, shalt have or acquire any rights by reason of this
Agreement. Nothing contained in this Agreement shalt be deemed to constitute the
parties partners with each other or any third party.

17.6          This Agreement may not be amended or modified except by written
agreement executed by each of the parties. This Agreement is personal to
LICENSEE and shall not be assigned by LICENSEE without the prior written consent
of YALE; except that, subject to the conditions below, LICENSEE may assign the
Agreement in the event of any CHANGE OF CONTROL without any written consent.

31

 



Prior to any assignment, the following conditions must be met:

(a)                LICENSEE must give YALE reasonable written notice, but not
less than Ten (10) business days, of the assignment, including the new
assignee’s contact information; and

(b)               The new assignee must agree in writing to YALE to be bound by
the Agreement; and

(c)                The new assignee must represent and warrant, in writing, that
it has the management team and financial capacity to commit to the development
and commercialization of LICENSED PRODUCTS.

17.7          LICENSEE, or any SUBLICENSEE or assignee, will not create, assume
or permit to exist any lien, pledge, security interest or other encumbrance on
this Agreement or any sublicense.

17.8          The failure of any party hereto to enforce at any time, or for any
period of time, any provision of this Agreement shall not be construed as a
waiver of either such provision or of the right of such party thereafter to
enforce each and every provision of this Agreement.

17.9          Neither Party shall be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to causes beyond its reasonable control, including, without limitation, acts of
God, fires, earthquakes, strikes and labor disputes, acts of war, terrorism,
civil unrest or intervention of any governmental authority (“Force Majeure”);
provided, however, that the affected Party promptly notifies the other Party and
further provided that the affected Party shall use its reasonable best efforts
to avoid or remove such causes of non¬performance and to mitigate the effect of
such occurrence, and shall continue performance with the utmost dispatch
whenever such causes are removed. When such circumstances arise, the Parties
shall negotiate in good faith any modifications of the terms of this Agreement
that may be necessary or appropriate in order to arrive at an equitable
solution.

17.10      This Agreement may be executed in any number of counterparts and any
party may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.

 

 

The Next Page is the Signature Page.

32

 



IN WITNESS to their Agreement, the parties have caused this Agreement to be
executed in duplicate originals by their duly authorized representatives.

YALE UNIVERSITY

 

 

HYGEIA THERAPEUTICS, INC.

 

 

By:/s/                                                             

E. Jonathan Soderstrom, Ph.D.
Managing Director
Officer of Cooperative Research

 

Date:                                                               

By:/s/                                                             

Name: Yael Schwartz, Ph.D.

Title: President and CEO

 

 

Date:                                                               

 

 

 

 

 

 

 



33

 



Appendix A

LICENSED PATENTS

U.S. patent number 6,476,012 issued on November 5th, 2002.

 

 

 

 

 

 

 

 

 

 

 

 

 



34

 



Appendix B

PLAN

Plan for the Development of HYG-214

Activities planned for Early Development of HYG-214

# Activity Estimated Time (months) 1 Synthesis of 250-mg batches of HYG-214 and
acid metabolite, HYG-216 (acid metabolite) 2 2 Synthesis of 100-mg batches of
stable isotope internal standards for HYG-214 and HYG-216 and HYG-216 2 3 Broad
pharmacology profiling screen of HYG-214 and HYG-216 2 4 Cultured human
keratinocyte proliferation of HYG-214 versus estradiol 2 5 Metabolic profiling
of HYG-214 in human hepatocytes 2   Total Time 6-8

 

Footnote: It is agreed that upon completion of Item #1 in the EDC, Hygeia will
furnish to Partners sufficient of the HYG-214 synthesized for Partners to be
able to perform solubility studies on HYG-214 in order to establish that HYG-214
possesses a solubility profile that will enable it to be satisfactorily
formulated in RioZone’s patented topical delivery system. In the event that
HYG-214 does not possess the desired solubility characteristics, the Parties
will meet to discuss appropriate next steps including the selection of an
alternative HYG compound for the purposes of the EDC.

 

 

 



35

 



EXHIBIT B

CONFIDENTIALITY AGREEMENT

MUTUAL CONFIDENTIALITY AGREEMENT

THIS MUTUAL CONFIDENTIALITY AGREEMENT (“Confidentiality Agreement”) is made by
and between Ferndale Pharma Group, Inc., a Michigan corporation duly organized
under law, with a principal place of business at 780 W. Eight Mile Road,
Ferndale, Michigan 48220 (“Sub-Licensee”) and Canterbury Laboratories, LLC, a
limited liability company duly organized and existing under the laws of the
State of Delaware or its assigns and having its principal place of business at 8
Canterbury Lane, Holden, MA 01520 (“Sub-Licensor”).

RECITALS

A. Sub-Licensee is in the business of researching, developing, marketing, and
selling various cosmetic, aesthetic and health care products; and

B. Sub-Licensor is in the business of researching, developing and producing
products for the skin care industry and Sub-Licensor is the Licensee of a
certain patent from Yale University set forth on Exhibit A (the “Yale Patents”);
and

C. Sub-Licensor and Sub-Licensee have entered into the Sublicense Agreement
effective as March 22, 2012, dated November 11, 2011, with regard to the Yale
Patent (the “Agreement”); and

D. In connection with the Agreement, Sub-Licensor and Sub-Licensee may, from
time to time, disclose to each other certain confidential information.

NOW, THEREFORE, based on the foregoing Recitals, which the parties accept as
true and as a part of the basis for this Confidentiality Agreement, and in
consideration of the representations, warranties, and promises in the Agreement
and this Confidentiality Agreement, the receipt and legal sufficiency of which
is hereby acknowledged, accepted and agreed to and relied upon, the parties
intending to be legally bound, hereby agreed as follows:

1.            Confidential Information. “Confidential Information” as used
herein means any and all information owned, controlled or licensed by a party,
including, but not limited to, product specifications, manufacturing processes
and operations, compositions, formulations, formulation techniques, analytical
methodology, safety and efficacy data, testing data, future market and produce
plans, samples, marketing and financial data, customer lists, supplier lists,
employee lists, know-how, trade secrets, ideas and other information of a
technical or economic nature which:

(a)            Is disclosed by either party to the other party; and

(b)            Is disclosed either: (i) in a writing bearing a label or stamp
identifying the information as secret, confidential, or proprietary or
otherwise, by the nature of the material should be deemed to be confidential
information, or (ii) orally and a subsequent reduction of such information to
writing, the writing to be labeled as set out in Section 1(b) (i) and sent to
the receiving party within thirty (30) days of the oral disclosure.

36

 



2.            Use and Obligation of Confidence. In consideration of receiving
any Confidential Information which the disclosing party in its sole discretion
elects to disclose, the receiving party shall, during the term of this Agreement
and for a period of five (5) years after expiration or termination hereof:

(a)            Use the Confidential Information of the disclosing party only
pursuant to the terms of this Agreement and the Agreement; and

(b)            Hold the Confidential Information in billet confidence and
disclose it only on a need-to-know basis to its own employees, agents, servants,
contractors and affiliates unless otherwise agreed in writing by the other
party; and

(c)            Prevent unauthorized use or reproduction of the Confidential
Information, including by limiting access to Confidential Information to
employees, agents, servants, contractors or affiliates who are necessary to
perform or facilitate the purposes of the Sublicense Agreement and who are bound
to hold such Confidential Information in confidence pursuant to the terms of
this Confidentiality Agreement. For the purposes of these Agreements,
“affiliate” shall mean a corporation or business entity that, directly or
indirectly, is controlled by, controls or is under common control with the
receiving party; and

(d)            Acknowledge the confidential nature and the disclosing party as
the originator by its receipt of the Confidential Information; and

(e)            Exercise, without limiting the foregoing, the same degree of care
to fulfill its obligations of confidentiality which it exercises to safeguard
its own proprietary information, and further agree that the obligation under
Section 2 shall survive termination of any subsequent or consequent business
agreement or any other business collaboration regardless of the manner in which
the termination of this Agreement occurs.

3.            Exceptions.

3.1            Notwithstanding Sections 1 and 2, this Confidentiality Agreement
shall impose no obligation upon either party with respect to any Confidential
Information which: (a) is now or subsequently becomes generally known or
available by publication, commercial use or otherwise without breach of this
Agreement; (b) is known to the receiving party at the time of receipt, provided
that such prior knowledge can be substantiated to the disclosing party’s
reasonable satisfaction; (c) is subsequently rightfully furnished to the
receiving party by a third person without a restriction of disclosure; or (d) is
independently developed by employees of the receiving party who have not had
access to the disclosing party’s Confidential Information as substantiated by
the receiving party’s contemporaneously made written records, or which the
receiving party is required by law to disclose.

37

 



3.2            Nothing in this Confidentiality Agreement shall be construed to
relieve a party of its obligations under the Agreement, including but not
limited to the Sub-Licensor’s duty to enforce the Yale Patent against potential
and actual infringers.

4.            Representations. Each party represents and warrants that it has
the right to disclose any Confidential Information provided to the other party
under this Confidentiality Agreement, without violating any agreement with or
right of any other person or company. The Confidential Information disclosed by
a party may include confidential information of a third party provided that the
third party has authorized the disclosure. In that event, this Confidentiality
Agreement shall apply equally to the third party’s proprietary information and
shall inure to the benefit of the third party.

5.            Working With Others. This Confidentiality Agreement will not
preclude either party from working with others in any connection, provided that
the obligations of Section 2 are respected.

6.            Return of Confidential Information. Upon the expiration or
termination of the Agreement or this Confidentiality Agreement, upon request by
the disclosing party, the receiving party shall promptly return to the
disclosing party any and all documents and tangible information of any sort
containing Confidential Information received from the disclosing party.

7.            Term. This Confidentiality Agreement shall be effective as of the
Effective Date. This Confidentiality Agreement shall expire when the Agreement
dated March 22, 2012 expires; provided that the obligations of confidentiality
and non-disclosure shall continue for a period of five (5) years after delivery
of the Confidential Information.

8.            No Assignment. The parties shall not have the right to assign this
Agreement, or any rights licensed hereunder, without the prior written consent
of the other party (such consent not to be unreasonably withheld); provided
that, Sub-Licensee may assign this Agreement or any rights licensed hereunder,
to any of its affiliates without the consent of the Sub-Licensor provided such
affiliate agrees in writing to be bound by the terms and conditions of this
Agreement. Notwithstanding the foregoing, either party may transfer its rights,
duties and privileges under this Agreement and assign this Agreement in
connection with a merger or consolidation with another person or firm in which
it is not the surviving entity or in connection with the sale of all or
substantially all of its assets or securities or in connection with any business
combination in which the party is not the surviving entity, provided that such
person or firm shall first have agreed with Sub-Licensor or Sub-Licensee, as the
case may be, in writing to perform the transferring party’s obligations and
duties hereunder.

9.            Relationship Of The Parties. The relationship of the parties shall
be that of independent contractors and nothing contained herein shall be deemed
to create any relationship of agency, joint venture or partnership. Neither
party hereto shall have any power to commit, contract for or otherwise obligate
the other party.

10.           Injunctive Relief. In the event that a breach of this
Confidentiality Agreement by either party occurs or is threatened, the other
party shall be entitled to injunctive relief restraining the act or threatened
act which constitutes or would constitute a breach hereunder. In addition, the
aggrieved party shall be entitled to receive damages or other available relief
for any such breach.

38

 



11. Choice of Law. This Agreement: (a) may be amended only by a written
amendment duly signed and executed by the parties and (b) shall be governed by
and construed in accordance with the laws of the State of New York. Jurisdiction
over any disputes arising from this Confidentiality Agreement will be in the
courts of New York City.

IN WITNESS WHEREOF, the parties have caused this Confidentiality Agreement to be
executed by their duly authorized representatives effective as of March 22, 2012
(the “Effective Date”).

 

   

 

FERNDALE LABORATORIES, INC.

 

 

 

CANTERBURY LABORATORIES, LLC

By:/s/                                                             

Michael J. Burns

President and COO

Hereunto Duly Authorized

By:/s/                                                             

Yael Schwartz, Ph.D.

President and CEO

Hereunto Duly Authorized

 

 

 

 

 

 

 

 

 

 



39

 

